                 Case 2:12-cr-00067-JAM Document 29 Filed 01/06/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00067 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   TIMOFEY GURIN,                                      DATE: January 12, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on January 12, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until April 27,

22 2021, and to exclude time between January 12, 2021, and April 27, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The government has represented that the discovery associated with this case

25          includes thousands of pages of discovery. While the United States has begun producing that

26          discovery, the United States still has additional discovery to produce to defense counsel. In

27          addition, the United States has pointed defense counsel to thousands of pages of publicly

28          available trial transcripts in many related cases. In addition, as Gurin is living in Washington


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:12-cr-00067-JAM Document 29 Filed 01/06/21 Page 2 of 3


 1          state with family and does not have a cellular phone, communication between him and defense

 2          counsel is more difficult. Counsel for Gurin also contends Gurin does not speak English

 3          necessitating use of interpreter or a family member to communicate.

 4                  b)      Counsel for defendant desires additional time to consult with her client, to review

 5          the current charges, to review and copy discovery for this matter, to conduct investigation and

 6          research related to the charges, to discuss potential resolutions with her client, and to otherwise

 7          prepare for trial.

 8                  c)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny her the reasonable time necessary for effective preparation, taking into

10          account the exercise of due diligence.

11                  d)      The government does not object to the continuance.

12                  e)      Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of January 12, 2021 to April 27,

17          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19          of the Court’s finding that the ends of justice served by taking such action outweigh the best

20          interest of the public and the defendant in a speedy trial.

21          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:12-cr-00067-JAM Document 29 Filed 01/06/21 Page 3 of 3

     Dated: January 5, 2021                         MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2
                                                    /s/ LEE S. BICKLEY
 3                                                  LEE S. BICKLEY
                                                    Assistant United States Attorney
 4

 5
     Dated: January 5, 2021                         /s/ SHARI RUSK
 6                                                  SHARI RUSK
 7                                                  Counsel for Defendant
                                                    TIMOFEY GURIN
 8

 9

10
                                        FINDINGS AND ORDER
11
          IT IS SO FOUND AND ORDERED this 5th day of January, 2021.
12

13                                             /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
14
                                               UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
